DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A pump assembly comprising: 
at least one rotatingly driven impeller and with 
at least one valve element rotatable about a rotation axis between at least two switching positions, wherein the valve element comprises a first face side which extends transversely to the rotation axis of said valve element, a suction opening which is engaged with a suction port of the impeller and is formed in the first face side in a central region and the first face side comprises a pressure surface which surrounds the suction opening and which is adjacent to a delivery chamber which surrounds the impeller; 
two branch openings, wherein the valve element lies opposite the two branch openings and an inside of the valve element [[inside]] comprises at least one connection which depending on a positioning or a switching position of the valve element, selectively connects one of the branch openings to the suction opening or selectively connects one of the branch openings to a pressure opening in the pressure surface or connects [[at least]] the two branch openings to one another; 
wherein the two branch openings axially face a second face side of the valve element with respect to [[the]] a direction of the rotation axis, the second face side facing away from the first face side in the direction of the rotation axis.  

2. (Currently Amended) [[A]] The pump assembly according to claim 1, wherein the rotation axis of the valve element lies aligned to a rotation axis of the impeller.  

3. (Currently Amended) [[A]] The pump assembly according to claim 1, wherein the impeller is closed at the first face side by a shroud surrounding the suction port, and a peripheral edge of the suction port is sealingly engaged with a peripheral edge of the suction opening.  

4. (Currently Amended) [[A]] The pump assembly according to claim 1, further comprising at least one delivery branch, wherein said pressure opening is flow-connected to the at least one delivery branch of the pump assembly in at least one of the switching positions of the valve element.  

5. (Currently Amended) [[A]] The pump assembly according to claim 1, wherein the valve element is configured with a drum form comprising a peripheral wall which extends annularly about the rotation axis, with the first face side and with [[a]] the second face side which is away from the first face side in the direction of the rotation axis, by way of which face sides the peripheral wall is closed.  

6. (Canceled)  

7. (Canceled)  

8. (Currently Amended) [[A]] The pump assembly according to claim 1, wherein the suction opening via a connection in the inside of the valve element is connected to at least one suction-side switching opening, said suction-side switching opening being in the valve element and arranged such that the suction-side switching opening can be brought to overlap with two suction-side branch openings to a different extent depending on a positioning of the valve element.  

9. (Currently Amended) [[A]] The pump assembly according to claim 8, wherein the at least two suction-side switching openings are radially distanced to the rotation axis of the valve element to a different extent.  

10. (Currently Amended) [[A]] The pump assembly according to claim 1, wherein the pressure opening is formed in the pressure surface of the valve element, said pressure opening via a connection in the valve element inside of the valve element being connected to one or more delivery-side switching openings which are arranged in a manner such that they can each be brought to overlap with a delivery-side branch opening depending on the switching position of the valve element.  

11. (Currently Amended) [[A]] The pump assembly according to claim 10, wherein the delivery-side switching openings are distanced radially further to the rotation axis of the valve element than [[the]] a suction-side switching opening[[s]].  

12. (Currently Amended) [[A]] The pump assembly according to claim 10, wherein several delivery-side branch openings and several delivery-side switching openings are arranged such that in a first switching position of the valve element, only one delivery-side switching opening lies opposite a delivery-side branch opening and in at least one second switching position at least two delivery-side switching openings each lie opposite a delivery-side branch opening.  

13. (Currently Amended) [[A]] The pump assembly according to claim 12, wherein the delivery-side switching openings and the delivery-side branch openings are arranged such that in each case in a special switching position of the valve element, each of the delivery-side branch openings individually lies opposite [[a]] one of the delivery-side switching openings and in at least one further switching position, simultaneously several of the delivery-side branch openings lie opposite [[a]] one of the delivery-side switching openings.  

14. (Currently Amended) [[A]] The pump assembly according to claim 10, wherein [[the]]  suction-side switching openings are arranged such that in each of the switching positions of the valve element, in which one or more of the delivery-side switching openings lie opposite [[a]] one of the delivery-side branch openings in each case, at least one suction-side switching opening lies opposite a suction-side branch opening, wherein [[the arrangement is such that]] a degree of overlapping of the suction-side switching opening with the at least one suction-side branch opening is varied by way of changing [[the]] a positioning of the valve element within the switching position.  

15. (Currently Amended) [[A]] The pump assembly according to claim 14, wherein the suction-side switching openings are arranged such that at least one suction-side switching opening lies opposite two suction-side branch openings in each of the switching positions of the valve element, wherein [[the arrangement is such that]] a degree of overlapping of the at least one suction-side switching opening with the suction-side branch openings can be varied by way of changing the positioning of the valve element within the switching position.  

16. (Currently Amended) [[A]] The pump assembly according to claim 14, wherein the valve element is configured such that a change of the positioning of the valve element is effected by way of [[the]] a rotation of this element in an angular range which is smaller than an angle region between the switching positions.  

17. (Currently Amended) [[A]] The pump assembly according to claim 14, wherein for movement of the valve element, the valve element is coupled to a rotor of a drive motor which drives the impeller, by way of a magnetic, mechanical and/or hydraulic coupling, or has an actuation motor configured as a stepper motor.  

18. (Currently Amended) [[A]] The pump assembly according to claim 1, wherein the valve element is configured and arranged such that [[the]] rotation angles between the individual switching positions correspond to a fixed, uniform angular step or a multiple of a fixed angular step.  

19. (Currently Amended) [[A]] The pump assembly according to claim 1, wherein the valve element is mounted such that the valve element is linearly movable along [[a]] the rotation axis between a bearing position, in which the valve element bears on at least one contact surface, and a released position, in which the valve element is distanced to the contact surface, wherein the contact surface is at least one sealing surface and at least one sealing surface which surrounds a branch opening.  

20. (Canceled)  

21. (Currently Amended) A pump assembly comprising: 
at least one rotatingly driven impeller and with 
at least one valve element rotatable about a rotation axis between at least two switching positions, wherein the valve element comprises a first face side which extends transversely to the rotation axis of said valve element, a suction opening which is engaged with a suction port of the impeller and is formed in the first face side in a central region and the first face side comprises a pressure surface which surrounds the suction opening and which is adjacent to a delivery chamber which surrounds the impeller; 
two branch openings, wherein the valve element lies opposite the two branch openings and an inside of the valve element [[inside]]  comprises at least one connection which depending on a positioning or a switching position of the valve element, selectively connects one of the branch openings to the suction opening or selectively connects one of the branch openings to a pressure opening in the pressure surface or connects [[at least]] the two branch openings to one another; 
wherein the two branch openings lie opposite a second face side of the valve element, the second face side facing away from the first face side in [[the]] a direction of the rotation axis, the second face side defining a delivery-side switching opening, the at least one valve element being rotatable to overlap the delivery-side switching opening with one of the two branch openings.

Authorization for this examiner’s amendment was given in an interview with Ted Dengler on 7/12/2022.
Allowable Subject Matter
Claims 1-5, 8-19, and 21 allowed.
The following is an examiner’s statement of reasons for allowance: The valve element being rotatable along the rotation axis that has the two branch openings "axially face a second face side of the valve element with respect to the direction of the rotation axis, the second face side facing away from the first face side in the direction of the rotation axis" is considered allowable subject matter. The closest prior art of FR1382168 teaches the outlet being perpendicular to the suction port but not axially with the rotation axis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745